Citation Nr: 0819171	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-29 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for a lumbar spine disability and for 
bilateral hearing loss.  

The Board notes that the issues of entitlement to service 
connection for coronary artery disease, an increased rating 
for post-traumatic stress disorder (PTSD) and for an earlier 
effective date for an award of service connection for PTSD 
were addressed in the August 2007 supplemental statement of 
the case.  The veteran submitted a statement the following 
month in which he withdrew these issues from appellate 
consideration.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.

During the hearing before the undersigned, the veteran raised 
the issue of entitlement to service connection for tinnitus.  
Since this matter was not developed or certified for appeal, 
it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the claim for service connection for a lumbar 
spine disability, the Board notes that the veteran testified 
that he injured his back in service.  He asserted that he was 
given some pills by a medic.  He reported that soon after 
this incident, he went home on leave and saw J. P. Mims, 
M.D., his family physician, who treated him for back pain.  
The veteran has furnished statements from Dr. Mims and his 
nurse to the effect that the veteran was treated in 1971 for 
his back.  Dr. Mims added that he prescribed medication at 
that time, and continued to treat his recurring condition.  
He also noted that the veteran had been hospitalized on 
several occasions at Shoals Hospital for severe back pain.  
These records have not been associated with the claims 
folder.  Finally, Dr. Mims stated that no medical records of 
his treatment of the veteran are available.  Private medical 
records disclose that the veteran had degenerative disc 
disease of the lumbar spine.  The veteran has not been 
afforded a VA examination for his spine following his 
separation from service. 

As the record shows evidence of treatment in service and 
current disability or symptoms, which could be related to 
service, a VA examination is necessary to obtain an opinion 
as to the relationship of the current conditions to service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006)

The veteran also asserts that service connection is warranted 
for bilateral hearing loss.  The record reflects that he was 
awarded the Purple Heart.  His duties in service were armorer 
and combat demolitions specialist, and he served in an 
engineer battalion.  The Board notes that a hearing loss was 
noted on the entrance examination in June 1968.  When he was 
examined by the VA for his hearing in July 2002, the veteran 
related that he had been evaluated in 1959 or 1960 for poor 
hearing that was apparently the result of rheumatic fever he 
had as a child.  The examiner concluded that in view the fact 
that the veteran reported a history of rheumatic fever and 
hearing loss prior to service, and with the information 
provided on the entrance examination, it was not felt that 
the veteran's noise exposure in service was as likely as not 
a contributing factor to his hearing loss.  When asked by the 
RO to clarify his opinion, the examiner essentially 
reiterated his conclusion.  The Board points out that the 
examiner failed to address whether the veteran's preexisting 
bilateral hearing loss increased in severity during service.  

In a statement received in October 2005, the veteran referred 
to a letter from Dr Allen Long in which the physician 
reportedly concluded that it was more likely than not that 
the veteran's hearing loss occurred in service.  Although the 
veteran indicated that he was enclosing a copy of it, this 
letter is not of record.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability and bilateral hearing loss 
since his discharge from service.  The 
veteran should be specifically requested 
to provide a copy of the letter from Dr. 
Long, and information concerning any 
hospitalizations for his back, including 
at Shoals Hospital.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA orthopedic examination, to determine 
the nature and extent of his lumbar spine 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran's low back disability is related 
to service.  The examiner is to be 
directed to consider the statements of 
Dr. Mims and his nurse regarding 
treatment for back complaints while the 
veteran was in service.  The rationale 
for any opinion expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  The veteran's claims folder should be 
referred to the examiner who conducted 
the July 2002 VA examination, if 
available.  The examiner is requested to 
state whether the veteran's bilateral 
hearing loss preexisted service and, if 
so, provide an opinion concerning whether 
it increased in severity beyond the 
natural progression of the disorder 
during service.  If it was not present 
prior to service, he should state whether 
the veteran's current disability is 
related to the symptoms he had in 
service.  The examiner should also 
furnish an opinion concerning whether 
there is clear and unmistakable evidence 
both that the bilateral hearing loss was 
present prior to service and that it was 
not aggravated by service.  The rationale 
for any opinion expressed should be set 
forth.  If the examiner is unavailable, 
the veteran should be afforded a VA 
audiometric examination, and the examiner 
should answer the questions set forth 
above.  All necessary tests should be 
performed.  The rationale for any opinion 
expressed should be set forth.  

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



